DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s arguments with respect to claims pending have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 11,287,591 to Shimizu et al. in view of GB 1568178 A by Ashpole et al.
Regarding claims 1, 14, Shimizu teaches an optical fiber cable (Fig. 13D) comprising: a cable jacket (sheath 10) comprising an inner surface and an outer surface (facing inward and outward respectively), the inner surface defining a central bore (in which a plurality of fiber units 21 are disposed) along a longitudinal axis (central axis O) of the optical fiber cable and the outer surface (having a plurality of protrusions 11) defining an outermost extent of the optical fiber cable; at least one access feature (ripcord 40) disposed in the cable jacket between the inner surface and the outer surface; a plurality of optical fiber bundles (each of which can consists of two or more of the plurality of optical fiber units 21, e.g., the ten units 21 may be considered three different bundles of 3-4 units each), each of the optical fiber bundles comprising a plurality of optical fiber ribbons (an intermittently-adhered optical fiber ribbon is used as each of the plurality of the optical fiber unit 21), each of the optical fiber ribbons comprising a plurality of optical fibers (21a) arranged in a planar configuration; wherein the optical fiber cable bends uniformly in all directions transverse to the longitudinal axis of the optical fiber cable (when tensile strength members 30 are disposed in the sheath in a spiral shape, it is considered that the flexural rigidity is made uniform in the circumferential direction as illustrated and described in Fig. 8).
Shimizu further teaches the strength members 30 may be tensile strength fiber (aramid fiber or the like), Fiber Reinforced Plastics (FRP) or the like can be used. As specific examples of FRP, KFRP using Kevlar fiber and PBO-FRP using poly-paraphenylene benzobisoxazole (PBO) can be used. (col. 4, lines 1-11)  Shimizu does not specify the linear density of the strength fiber as claimed.  Ashpole also teaches an optical fiber cable comprising an outer jacket (sheath 5) and a plurality of reinforcing members 6 made of 1420 denier (~1578 dtex) Kevlar yarn embedded in the outer jacket (as illustrated in Fig. 4 and described under “Example 2”).  The reinforcing members, provided from 2 to 12 in number, are substantially equally spaced apart in the sheath wall and substantially equidistant from the optical fibre or fibres. The yarn reinforcing members possess high tensile strength and high tensile modules and can impart additional resistance to crushing and buckling forces acting on the composite sheath.  For these reasons, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shimizu’s invention by embedding the 1420 denier Kevlar yarn suggested by Ashpole in the cable jacket.
Regarding claim 3, Shimizu further teaches the plurality of strengthening yarns is helically wound as illustrated in Fig. 8.
Regarding claim 4, Shimizu further teaches the strength members 30 may be tensile strength fiber (aramid fiber or the like), Fiber Reinforced Plastics (FRP) or the like can be used. As specific examples of FRP, KFRP using Kevlar fiber and PBO-FRP using poly-paraphenylene benzobisoxazole (PBO) can be used. (col. 4, lines 1-11)
Regarding claim 5, Shimizu further teaches the plurality of strengthening yarns are equidistantly spaced around a circumference of the cable jacket as illustrated in Fig. 13D.
Regarding claim 6, Shimizu further teaches the plurality of strengthening yarns comprises from twelve strengthening yarns.
Regarding claim 7, Shimizu further teaches the plurality of optical fiber bundles comprises from 3 to 5 optical fiber bundles (each of which can consists of two or more of the plurality of optical fiber units 21, e.g., the ten units 21 may be considered three different bundles of 3-4 units each), wherein a total number of the optical fibers in the optical fiber cable is no more than 1000 (as seen in Fig. 13D), and wherein a water blocking material (water-absorbing tape 22) is disposed in the central bore between the plurality of optical fiber bundles and the inner surface of the cable jacket.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al.  and Ashpole et al. as applied to claim 1 above, and further in view of U.S. PGPub 2002/0122640 by Strong et al.
Regarding claim 8, Shimizu teaches the optical fiber having the outer jacket and the water-absorbing tape as stated above but does not further disclose an armor layer.  Strong also teaches a fiber optic cable comprising a cable jacket 3 defining a central bore, an armor layer (corrugated or flat armor tape 38) having an inner surface and an outer surface (facing inward and outward, respectively), wherein the outer surface of the armor layer is in contact with the inner surface of the cable jacket (as seen in Fig. 1), and wherein a water blocking material (water-swellable tape 28) is disposed in the central bore between a plurality of fiber ribbons 22 stacked within the central bore and the inner surface of the armor layer.  The corrugated armor tape 39 shown by Strong can provide crush resistance for the optical ribbons in the central bore and it would have been obvious to one having ordinary skill in the art to modify Shimizu’s invention by adding the armor layer inside the cable jacket in the arrangement suggested by Strong to perform the same protective function for the optical cable.
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al.  and Ashpole et al. as applied to claim 1 above, and further in view of U.S. Patent 10,294,354 to Bringuier et al.
Regarding claim 9-13, Shimizu teaches the optical fiber having the outer jacket made of polymer as stated above but does not further disclose the CTE and composition thereof as claimed.  Bringuier also teaches a polymer composition for fiber optic cable having an average coefficient of thermal expansion along a longitudinal axis of less than or equal to 150×10−6 m/mK as measured from −40° C. to 25° C (Abstract); including a polyolefin, a thermoplastic elastomer, and at least one filler material, with at least 30% by weight and less than 60% by weight of the thermoplastic elastomer, less than 30% to less than 10% by weight of the filler material (col. 3, line 30 - col. 4, line 11, and therefore about 40-60% by weight of polyolefin); wherein the polyolefin can include one or more of medium-density polyethylene (MDPE), high-density polyethylene (HDPE), low-density polyethylene (LDPE), linear low-density polyethylene (LLDPE), and polypropylene (PP) (col. 3, line 30-37); and wherein exemplary thermoplastic elastomers suitable for use in the polymer composition include (but are not limited to) ethylene-propylene rubber (EPR), ethylene-propylene-diene rubber (EPDM), ethylene-octene (EO), ethylene-hexene (EH), ethylene-butene (EB), ethylene-vinyl acetate (EVA), and styrene-ethylene-butadiene-styrene (SEBS), thermoplastic vulcanizates (CPV [e.g., Santoprene available from ExxonMobil Chemical]), polyolefin elastomers (POE), ethylene/alpha-olefin copolymers (col. 3, lines 45-62); and wherein examples of plate like fillers include mica, talc, montmorillonite (MMT), kaolinite, bentonite, synthetic clay, and other clays (col. 4, line 1-11).  It would have been obvious to one having ordinary skill in the art to select the composition described by Bringuier as a material of choice for the cable sheath in Shimizu’s invention, since the composition can be used to reduce the thermal strain on optic fiber cable components (e.g., outer cable jackets, inner cable jackets, binder layers, etc.) for cables such as loose tube cables, ribbon cables, indoor cables, etc.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. and Ashpole et al. as applied to claim 1 above, and further in view of U.S. PGPub 2013/0287346 by Gimblet et al.  Shimizu teaches the optical fiber cable as stated above but not the at least one access feature comprises a strip of a first polymer composition, wherein the cable jacket comprises a second polymer composition, and wherein the first polymer composition is different from the second polymer composition.  Gimblet also teaches an fiber optic cable includes a cable jacket and a core, wherein the cable jacket is tubular, having exterior and interior surfaces, and is formed mostly from a first polymeric material, and wherein the jacket includes access features formed from a second polymeric material at least partially embedded in the first polymeric material and extending lengthwise along the jacket. (See at least Abstract)  It would have been obvious to one having ordinary skill in the art to modify Shimizu’s invention by replacing the ripcords with the access features disclosed in Gimblet’s invention as the access feature for interior of the cable, since Gimblet teaches a structure of fiber optic cable that provides fast access to the core of the cable through the jacket of the cable, while providing a generally robust fiber optic cable.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. and Ashpole et al. as applied to claim 1 above, and further in view of U.S. Patent 7,406,233 to Seddon et al.  Shimizu teaches the optical fiber cable as stated above but not a foamed thermoplastic elastomer disposed within the central bore around the plurality of optical fiber bundles.  Seddon also teaches an optical fiber cable comprising an outer jacket 18 having a central bore (cavity 20) with a plurality optical fibers 12 disposed therein, and a foamed thermoplastic (polyethylene) elastomer (dry insert 14) disposed within the central bore around the plurality of optical fibers.  The foamed thermoplastic elastomer offers mechanical protection to the plurality of optical fibers in the cavity while inhibiting microbending and the resulting propagation losses.  For this advantage, it would have been obvious to one having ordinary skill in the art to modify Shimizu’s invention by using the foam insert inside the central bore to surround the optical fibers, as suggested by Seddon.
Claim(s) 16, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,430,344 to Dixon et al. in view of U.S. Patent 11,287,591 to Shimizu et al.
Regarding claims 16, 17, 20, Dixon teaches an optical fiber communication cable (Fig. 1) comprising an outer jacket (30) having a first inner surface and a first outer surface (facing inward and outward respectively), the first outer surface defining an outermost extent of the optical fiber cable; at least one access feature (ripcord 60) disposed in the cable jacket between the first inner surface and the first outer surface; a buffer tube (20) comprising a second inner surface and a second outer surface (facing inward and outward respectively), the second inner surface defining a central bore (in which a transmission media 40 and, optionally, a filling compound 50 are disposed) along a longitudinal axis of the optical fiber cable and the second outer surface being at least partially in contact with the first inner surface of the cable jacket (as illustrated); a plurality of strengthening yarns (ten strength members 70 that may be glass or Kevlar yarn) disposed between the second outer surface of the buffer tube and the first outer surface of the cable jacket; and wherein the strengthening yarns (70) are disposed between the first inner surface and the first outer surface of the jacket (30), or the strengthening yarns being arranged in a helical pattern.
Dixon does not use a stack of optical fiber ribbons disposed within the central bore, each of the optical fiber ribbons comprising a plurality of optical fibers and Dixon does not specify the optical fiber cable bends uniformly in all directions transverse to the longitudinal axis of the optical fiber cable.
Shimizu teaches an optical fiber cable (Fig. 13D) comprising: a cable jacket (sheath 10) comprising an first inner surface defining a central bore and an first outer surface (facing inward and outward respectively), the first outer surface (having a plurality of protrusions 11) defining an outermost extent of the optical fiber cable; at least one access feature (ripcord 40) disposed in the cable jacket between the first inner surface and the first outer surface; a plurality of strengthening yarns (strength members 30 which may be tensile strength fiber (aramid fiber or the like), Fiber Reinforced Plastics (FRP) or the like) disposed between the first inner surface and the first outer surface of the cable jacket; and a stack of optical fiber ribbons (an intermittently-adhered optical fiber ribbon is used as each of a plurality of the optical fiber unit 21) disposed within the central bore, each of the optical fiber ribbons comprising a plurality of optical fibers; wherein the optical fiber cable bends uniformly in all directions transverse to the longitudinal axis of the optical fiber cable (when tensile strength members 30 are disposed in the sheath in a spiral/helical shape, it is considered that the flexural rigidity is made uniform in the circumferential direction as illustrated and described in Fig. 8).  It would have been obvious to one having ordinary skill in the art to modify Dixon’s invention by manufacturing the cable with the strengthening yarns arranged in a spiral shape as suggested by Shimizu, which “makes it possible to provide an optical fiber cable that is easier to handle and easier to install in a micro-duct.”
Shimizu further teaches the strength members 30 may be tensile strength fiber (aramid fiber or the like), Fiber Reinforced Plastics (FRP) or the like can be used. As specific examples of FRP, KFRP using Kevlar fiber and PBO-FRP using poly-paraphenylene benzobisoxazole (PBO) can be used. (col. 4, lines 1-11)  Dixon and Shimizu do not specify the linear density of the strength fiber as claimed.  Ashpole also teaches an optical fiber cable comprising an outer jacket (sheath 5) and a plurality of reinforcing members 6 made of 1420 denier (~1578 dtex) Kevlar yarn embedded in the outer jacket (as illustrated in Fig. 4 and described under “Example 2”).  The reinforcing members, provided from 2 to 12 in number, are substantially equally spaced apart in the sheath wall and substantially equidistant from the optical fibre or fibres. The yarn reinforcing members possess high tensile strength and high tensile modules and can impart additional resistance to crushing and buckling forces acting on the composite sheath.  For these reasons, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shimizu’s invention by embedding the 1420 denier Kevlar yarn suggested by Ashpole in the cable jacket.
Claims 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al. and Shimizu et al.  and Ashpole et al. as applied to claim 16 above, and further in view of U.S. Patent 10,294,354 to Bringuier et al.
Regarding claims 18, 19, Dixon and Shimizu and Ashpole suggest the optical fiber having the outer jacket made of polymer as stated above but does not further disclose the CTE and composition thereof as claimed.  Bringuier also teaches a polymer composition for fiber optic cable having an average coefficient of thermal expansion along a longitudinal axis of less than or equal to 150×10−6 m/mK as measured from −40° C. to 25° C (Abstract); including a polyolefin, a thermoplastic elastomer, and at least one filler material, with at least 30% by weight and less than 60% by weight of the thermoplastic elastomer, less than 30% to less than 10% by weight of the filler material (col. 3, line 30 - col. 4, line 11, and therefore about 40-60% by weight of polyolefin).  It would have been obvious to one having ordinary skill in the art to select the composition described by Bringuier as a material of choice for the cable sheath in Shimizu’s invention, since the composition can be used to reduce the thermal strain on optic fiber cable components (e.g., outer cable jackets, inner cable jackets, binder layers, etc.) for cables such as loose tube cables, ribbon cables, indoor cables, etc.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USP4730894 discloses an optical cable having undulated strength members embedded in a jacket.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177. The examiner can normally be reached 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/               Primary Examiner, Art Unit 2883